NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



CHRISTOPHER SCHROEDER,                        )
DOC# H11991,                                  )
                                              )
             Appellant,                       )
                                              )
v.                                            )
                                              )      Case No. 2D17-1303
STATE OF FLORIDA,                             )
                                              )
             Appellee.                        )
                                              )

Opinion filed March 9, 2018.

Appeal from the Circuit Court for Highlands
County; Michael E. Raiden, Judge.

Rachael E. Bushey of O'Brien Hatfield, P.A.,
Tampa, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Cornelius C. Demps,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.



SILBERMAN, CRENSHAW, and SLEET, JJ., Concur.